Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/01/2021. Applicant’s argument, filed on 02/01/2021 has been entered and carefully considered. Claims 1, 4-18, are pending.

The 371 application filed on 03/19/2019 claiming priority to PCT/CN2016/110010 filed on 12/15/2016. The certified copy has been filed with parent Application PCT/CN2016/110010 filed on 12/15/2016. Claimed foreign priority date for application CHINA 201610832404.6 filed on 09/19/2016.

Response to Arguments

Applicant’s arguments in the 02/01/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 6-9 argues, “tuning the current”, “programmable logic module”, “altering the duration of time delay of a modulated wave in an optical fiber”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Zhou in view of Esman teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, Zhou, page 2, line 23-25, Bragg grating, Esman, Column 11, line 9-12, current methods are known, e.g., Hong et al., US 20030147434 A1, [0080], Brag modes, Ng et al., US 20050163171 A1, [0049]-[0056], Esman, Fig. 1F, wavelength controller, is equivalent to the programing logic, and Esman, Column 3, line 5-8, variable and separations, again, MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton"). Applicant cancelled claims 2-3 and added new claims 9-18. It could be a non-compliance response and a burden on the Examiner. The new claims are examined for moving the prosecution forward. 
Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 104466404 A), hereinafter Zhou, in view of Esman et al. (US 6,337,660 B1), hereinafter Esman. Machine level translation of Zhou is used for rejection.
		
	Regarding claim 1, Zhou an electronically scanned array antenna device, comprising (Abstract): a tunable light source configured to output a wavelength tunable optical signal (Page 3, line 28, Fig. 1, element 21-2n); an electro-optical modulation module configured to modulate a wave signal to (Page 3, line 29-31, Fig. 1, element 31-3n); an optocouple configured to split the modulated signal into multiple signals (Page 3, line 36-37); a time delay module configured to optically delay each modulated signal for a different duration and alter the duration of the optical delays according to the wavelength of the optical signal, thereby obtaining modulated signals of different phases (Page 3, line 38-43); an optical detector configured to demodulate the modulated signals of different phases to obtain wave signals of different phases; and an array antenna configured to transmit the wave signals of different phases (Fig. 1, elements 7, 9, it is obvious to the ordinary skill in the art that the modulated signal will be demodulated). 
	Zhou discloses all the elements of claim 1 but Zhou does not appear to explicitly disclose in the cited section for use in a millimeter wave imaging system; modulate a millimeter wave signal; a programmable logic module connected to the tunable light source and configured to tune the wavelength of the tunable light source according to a scanning angle of wave beams transmitted by the array antenna; wherein the time delay module comprises: a plurality of optical fibers; wherein an input end of each optical fiber is connected to one output end of the optocouple and an output end of each optical fiber is connected to one of the optical detectors; all the optical fibers are equally long; each optical fiber includes dispersion fibers and single mode fibers; and the dispersion fibers in all the optical fibers are orderly increased or decreased in length with a fixed length difference.
	However, Esman from the same or similar endeavor teaches for use in a millimeter wave imaging system; modulate a millimeter wave signal (Column 3, line 56-66); a programmable logic module connected to the tunable light source and configured to tune the wavelength of the tunable light source according to a scanning angle of wave beams transmitted by the array antenna; wherein the time delay module comprises: a plurality of optical fibers (Esman, Fig. 1F, wavelength controller, Fig. 2-4, Zhou, Fig. 1, it is obvious to the ordinary skill in the art and common sense); wherein an input end of each optical fiber is connected to one output end of the optocouple and an output end of each optical fiber is connected to one of the optical detectors; all the optical fibers are equally long; each optical fiber includes dispersion fibers and single mode fibers; and the dispersion fibers in all the optical fibers are orderly increased or decreased in length with a fixed length difference (Esman, Fig. 2-4, Column 6, line 31-32, Column 6, line 63-66, Zhou, Page 3, line 32-35, it is obvious to the ordinary skill in the art).
 (Esman, Column 2, line 28-31). Similar reasoning of modification can be applied/extended to the other related claims.
 
	Regarding claim 2, (Canceled).  

	Regarding claim 3, (Canceled). {YB:00784806.DOCX }International Application Serial No. PCT/CN2016/110010Page 6 of 8 Preliminary Amendment Dated: March 19, 2019 
 
	Regarding claim 4, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, further comprising a millimeter wave signal source connected to the electro-optical modulation module, and configured to output the millimeter wave signal to the electro-optical modulation module (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense).  

	Regarding claim 5, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, further comprising an erbium-doped optical fiber amplifier having an input end connected to the tunable light source and an output end connected to the electro-optical modulation module, and configured to amplify the optical signal (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art, e.g., Lekkas et al., US 20080063411 A1, [0100]).  

	Regarding claim 6, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 4, further comprising a low-noise amplifier having an input end connected to the millimeter wave signal source and an output end connected to the electro-optical modulation module, and configured to de-noise and amplify the millimeter wave signal (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense, Aoki et al., US 20060285102 A1, [0004], [0017]-[0024], Kesling et al., US 20150341061 A1, [0033]).  

Regarding claim 7, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, further comprising a plurality of power amplifiers, wherein each power amplifier has an input end connected to one of the optical detectors and an output end connected to one antenna in the array antenna (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense).  

	Regarding claim 8, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, wherein the array antenna is a linear array antenna or a planar array antenna for achieving one-dimensional scanning or two-dimensional scanning on an object under test, respectively (Zhou, Page 2, Summary of the invention, 1st paragraph, Esman, Fig. 2-4, Column 6, line 31-40, it is obvious to the ordinary skill in the art).

	Regarding claim 9, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 4, further comprising an erbium-doped optical fiber amplifier having an input end connected to the tunable light source and an output end connected to the electro-optical modulation module, and configured to amplify the optical signal (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense, e.g., Benjamin et al., [0049], Lekkas et al., US 20080063411 A1, [0094]).  

	Regarding claim 10, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 9, further comprising a low-noise amplifier having an input end connected to the millimeter wave signal Reply dated: February 1, 2021source and an output end connected to the electro-optical modulation module, and configured to de-noise and amplify the millimeter wave signal (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense, e.g., Benjamin et al., [0081], Lekkas et al., US 20080063411 A1, [0080]).  

	Regarding claim 11, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 4, further comprising a plurality of power amplifiers, wherein each power (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense, e.g., Benjamin et al., [0080], Lekkas et al., US 20080063411 A1, [0068]).  

	Regarding claim 12, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 10, further comprising a plurality of power amplifiers, wherein each power amplifier has an input end connected to one of the optical detectors and an output end connected to one antenna in the array antenna (Zhou, Fig. 1, Esman, Fig. 2-4, it is obvious to the ordinary skill in the art and common sense, e.g., Benjamin et al., [0080], Lekkas et al., US 20080063411 A1, [0068]).  

	Regarding claim 13, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 4, wherein the array antenna is a linear array antenna or a planar array antenna for achieving one-dimensional scanning or two-dimensional scanning on an object under test, respectively (Zhou, Fig. 1, Esman, Fig. 2-4, Column 5, line 36-38, it is obvious to the ordinary skill in the art and common sense).  

	Regarding claim 14, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 12, wherein the array antenna is a linear array antenna or a planar array antenna for achieving one-dimensional scanning or two-dimensional scanning on an object under test, respectively (Zhou, Fig. 1, Esman, Fig. 2-4, Column 5, line 36-38, Column 8 line 42-44, it is obvious to the ordinary skill in the art and common sense).  

	Regarding claim 15, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, wherein the lengths of the dispersion fibers in all of the optical fibers constitute an arithmetic progression so that a duration of a time delay of the modulated signals after being transmitted through the optical fibers also constitutes an arithmetic progression (Zhou, Fig. 1, Esman, Fig. 2-4, Column 5, line 36-38, Column 8 line 42-44, it is obvious to the ordinary skill in the art and common sense, e.g., Alamouti et al., US 20090219903 A1, [0016], [0050], Puleri et al., US 20190020109 A1, [0002].[0046]).  

	Regarding claim 16, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, wherein the length of each the dispersion fibers are different and a modulated signal is delayed for a different time after being transmitted through the corresponding optical fiber based upon the length of each of the dispersion fibers (Zhou, Fig. 1, Esman, Fig. 2-4, Column 3, line 56-67, Column 4, line 1-18, line 19-36,Column 5, line 36-38, Column 8 line 42-44, it is obvious to the ordinary skill in the art and common sense). { YB:01045297.DOCX }YB:00846725.DOCXU.S. Patent Application Serial No. 16/334,582Page 5 of 9 Reply responsive to Office Action dated May 20, 2020 Reply dated: February 1, 2021  

	Regarding claim 17, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, wherein the millimeter wave signals have corresponding phase changes that constitute an arithmetic progression (Zhou, Fig. 1, Esman, Fig. 2-4, Column 5, line 36-38, Column 8 line 42-44, it is obvious to the ordinary skill in the art and common sense, e.g., Alamouti et al., US 20090219903 A1, [0016], [0050], Puleri et al., US 20190020109 A1, [0002].[0046]).  

	Regarding claim 18, Zhou in view of Esman discloses the electronically scanned array antenna device according to claim 1, wherein the millimeter wave signals of the corresponding phase changes are transmitted simultaneously through the array antenna (Zhou, Fig. 1, Esman, Fig. 2-4, Column 5, line 36-38, Column 8 line 42-44, it is obvious to the ordinary skill in the art and common sense, e.g., Holzrichter, US 6,006,175, Column 49, line 66-67, Column 50, line 1-13).

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mohammad J Rahman/Primary Examiner, Art Unit 2487